                    Case 18-23434-RAM       Doc 92    Filed 10/24/19   Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                                                                  CASE NO.: 18-23434-BKC-RAM
                                                                PROCEEDING UNDER CHAPTER 13

IN RE:

ISIAH EL AMIN

_____________________________/
DEBTOR

                     NOTICE OF CONTINUED CONFIRMATION HEARING
                       AND TRUSTEE'S OBJECTION TO EXEMPTIONS

   YOU ARE HEREBY NOTIFIED that the Confirmation Hearing and the Trustee's Objection to
Exemptions has been continued to November 12, 2019 at 01:35 pm at UNITED STATES
BANKRUPTCY COURT, C. CLYDE ATKINS UNITED STATES COURTHOUSE, 301 NORTH
MIAMI AVENUE, COURTROOM 4, MIAMI, FL 33128.

    I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Continued
Confirmation Hearing and the Trustee's Objection to Exemptions was mailed to those parties listed below
on this 24th day of October, 2019.



                                                        /s/ Nancy K. Neidich
                                                       _____________________________________
                                                        NANCY K. NEIDICH, ESQUIRE
                                                        STANDING CHAPTER 13 TRUSTEE
                                                        P.O. BOX 279806
                                                        MIRAMAR, FL 33027-9806
              Case 18-23434-RAM       Doc 92   Filed 10/24/19   Page 2 of 2
                NOTICE OF CONTINUED CONFIRMATION HEARING AND TRUSTEE'S OBJECTION TO EXEMPTIONS
                                                                      CASE NO.: 18-23434-BKC-RAM

                                     SERVICE LIST

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

DEBTOR
ISIAH EL AMIN
963 OLD HIGHWAY 51 ROAD
PICKENS, MS 39146

ATTORNEY FOR DEBTOR
ANDRES MONTEJO, ESQUIRE
6157 NW 167 STREET
SUITE F-21
MIAMI, FL 33015

ANDRES MONTEJO, ESQUIRE IS HEREBY DIRECTED TO MAIL A CONFORMED COPY OF THIS
NOTICE TO ALL CREDITORS AND INTERESTED PARTIES IMMEDIATELY UPON RECEIPT
THEREOF.
